Citation Nr: 1621841	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), bipolar disorder and major depressive disorder (MDD) prior to June 18, 2012, and in excess of 50 percent since then.

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a cardiopulmonary disability, claimed as a heart condition. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for uterine fibroids.  

6.  Entitlement to service connection for uterine fibroids.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the New Orleans, Louisiana RO.  In a January 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation of the service-connected psychiatric disabilities to 50 percent disabling, effective June 18, 2012. 

In October 2011, the Veteran was afforded a videoconference hearing before the  Board.  A transcript of the testimony offered at the hearing has been associated with the record.  

Because the Judge who presided over this hearing has since left the Board, the Board sent the veteran a letter in February 2012 informing her that he could have a new hearing with the before a Veterans Law Judge that would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The veteran responded in February 2012 that she did not desire another hearing.

In June 2012, this matter was last before the Board, at which time it was remanded for further development.  

In that decision, the Board addressed the issue of service connection for a sinus disability.  Herein above, the Board has now addressed separate claims for service connection of sinusitis and rhinitis, based upon two separate sinus-related diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to an initial evaluation in excess of 10 percent for PTSD, bipolar disorder and MDD prior to June 18, 2012, and in excess of 50 percent since then, entitlement to service connection for sinusitis, entitlement to service connection for a cardiopulmonary disability, claimed as a heart condition, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for uterine fibroids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran incurred allergic rhinitis in service.

2.  In a November 1992 rating decision, the RO denied the Veteran's claim for service connection of uterine fibroids, and the Veteran did not appeal this decision.

3.  Evidence received since the final November 1992 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.

CONCLUSIONS OF LAW

1.  The criteria for service connection of allergic rhinitis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The RO's November 1992 denial of the Veteran's claim for service connection of uterine fibroids is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received since the November 1992 denial, and the claim of entitlement to service connection for uterine fibroids is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcomes detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015).

Service Connection, Rhinitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records documents several assessed upper respiratory infections (URIs).  Reports of medical examination document normal sinuses, however.  

The Veteran contends that she developed allergic rhinitis in service.  She relates a history of symptoms in and since service, which she treated with over the counter medications.  VA medical records reflect that she has been prescribed medication for her symptoms.  

Following the Board's remand, the Veteran was afforded a VA examination to address the etiology of her claimed sinus condition.  At that time, the examiner assessed allergic rhinitis, with a diagnosis date of 1988.  In terms of etiology, the examiner remarked that the Veteran had chronic upper respiratory symptoms throughout service that were consistent with allergic rhinitis.  The examiner found no evidence of chronic sinusitis at the examination, but did indicate that the Veteran had this condition.  The examiner concluded that allergic rhinitis was less likely than not related to service, despite stating that the Veteran's in-service symptoms were consistent with allergic rhinitis.  The examiner also noted that allergic rhinitis could cause acute sinusitis   

Entitlement to service connection for allergic rhinitis is granted.  The Veteran had several URIs in service, and has related continuing allergic rhinitis symptoms since then.  Although the VA examiner found it less likely than not that allergic rhinitis is attributable to service, this appears to be a typographical error.  Notably, the examiner assessed an onset date of 1988 and stated that the Veteran's in-service symptoms were consistent with allergic rhinitis.  Thus the evidence is at least in equipoise and the claim is granted.  Gilbert, supra. 

New and Material Evidence, Uterine Fibroids

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
In the November 1992 rating decision, the RO denied the Veteran's claim based on a finding that the service records did not show treatment or diagnosis of this condition.  At the time of this rating, the Veteran's service treatment records were of record, as was an August 1992 report of VA examination noting a history of fibroid tumors, then asymptomatic.  

The Veteran did not appeal the November 1992 rating decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Since the November 1992 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, the Veteran has offered a history of female reproductive problems in and since service.  Records from the Louisiana State University Hospital have been associated with the claims file, which reflect treatment for fibroid tumors in the 1990s, as well as a hysterectomy in 1999.  This new evidence, in conjunction with the remaining evidence of record, relates to the unestablished facts necessary to reopen the claim.  New and material evidence having been found, the previously denied claim is reopened.  Although the Board may now reach the merits of the underlying service connection claim, it has found that further development is required.  It is addressed in the Remand section below.


ORDER

Entitlement to service connection for allergic rhinitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

New and material evidence has been received to reopen the claim of entitlement to service connection for uterine fibroids, and the claim is reopened; to this extent only is the appeal granted.


REMAND

When this matter was last before the Board, it was remanded for further development, to include obtaining an examination to address the severity of the Veteran's service-connected psychiatric disability.  In June 2012, the Veteran was afforded a VA examination.  

In a March 2016 Post-Remand Brief the Veteran's representative requested that the Veteran be afforded a new VA psychiatric examination.  The representative noted that the last VA examination report is over 3 years old and asserted that it was "no longer current."  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

The Veteran should be afforded another examination.  She was last afforded a VA examination over 3 years ago, and her representative's assertion that the report is no longer current, suggests that the Veteran's psychiatric disability may have increased in severity since the June 2012 VA examination.  Accordingly, the claim is remanded.

Following the Board's remand, the Veteran was also afforded a VA examination to address the etiology of her claimed sinus condition.  At that time, the examiner assessed allergic rhinitis, with a diagnosis date of 1988.  In terms of etiology, the examiner remarked that the Veteran had chronic upper respiratory symptoms throughout service that were consistent with allergic rhinitis.  The examiner found no evidence of chronic sinusitis at the examination, but did indicate that the Veteran had this condition.  The examiner concluded that allergic rhinitis was less likely than not related to service, noting that allergic rhinitis could cause acute sinusitis   As outlined above, the Veteran is entitled to service connection for allergic rhinitis.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The June 2012 sinus examination is in need of clarification.  The examiner seemed to indicate that the Veteran had sinusitis, but did not address that condition.  The examination report is unclear as to whether the Veteran has sinusitis, and the examination report suggests that sinusitis could be secondary to the now service-connected allergic rhinitis.  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

Per the Board's remand directives, the AOJ obtained up-to-date VA medical records, which notably contain a January 2012 ECG report.  That report reflects an abnormal ECG.  Notably, VA records also document a history of pulmonary nodules in 2009.  The Veteran has offered a history of pain in the chest in and since service, which has worsened.  Under these circumstances, a VA examination is necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When the Board last remanded the matter, it did so to attempt to obtain private medical records from Louisiana State University (LSU) identified by the Veteran.  Some OB/GYN records from LSU were obtained, but the Veteran also submitted records from this provider without a waiver of initial AOJ review.  The AOJ has not considered these records in a Supplemental Statement of the Case (SSOC).  

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165. Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal before February 2, 2013, and has not waived AOJ review.  Accordingly, the Board must remand the claim of entitlement to service connection for uterine fibroids.

The claim for service connection of uterine fibroids, has been reopened.  A VA examination is necessary to decide this claim.  The question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon, supra.  As such, a VA examination is warranted.

Lastly, the Board notes that the Veteran receives regular VA medical treatment.  The latest VA records are dated April 10, 2013.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately April 10, 2013.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2  has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected psychiatric disabilities.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the applicable rating criteria.

The examiner is asked to comment on the functional impairment resulting from the service-connected psychiatric disabilities as they may affect her ability to function and perform tasks in an occupational setting.

4.  After the development directed in paragraphs 1 and 2  has been completed to the extent possible, return the file to the June 2012 examiner that provided the sinus opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of her claimed sinus condition, to include sinusitis.  The claims folder should be made available to the medical professional.  The examiner must review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sinus condition, including sinusitis, is attributable to service.  

The examiner is also asked to address whether it is at least as likely as not (a 50 percent probability or greater) that sinusitis, if diagnosed, is caused or aggravated by the allergic rhinitis.

An opinion is requested of the examiner as to whether the sinus condition is related to service, even if no evidence of a sinus disorder is found on examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an examination to ascertain whether she has heart or lung disease.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  For any diagnosed disorder of the heart and or lungs the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the condition(s), is/are attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an examination to ascertain the etiology of her uterine fibroids with hysterectomy.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that uterine fibroids are attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


